Citation Nr: 0203089	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  98-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 based on hospitalization 
for service-connected schizophrenia from October 17, 1997 to 
November 3, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1976 to July 1978.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from November 1997 and June 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The November 1997 rating decision 
denied an increased evaluation for the veteran's service-
connected psychiatric disability, and the June 1998 rating 
decision denied entitlement to a temporary total disability 
rating based on hospitalization under the provisions of 
38 C.F.R. § 4.29.  The veteran timely appealed both issues.  

The veteran's file was subsequently transferred to the RO in 
Detroit, Michigan.  The Board notes that a personal hearing 
was scheduled for the veteran before a member of the Board at 
the Detroit RO on December 10, 2001.  The veteran failed to 
appear for the hearing.

The Board notes that referral under 38 C.F.R. § 4.29(g) 
(2001) has been raised on behalf of the veteran but not dealt 
with by the RO.  This matter, which will be further discussed 
below, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The pertinent evidence of record shows that the veteran's 
service-connected psychiatric disability is manifested by 
some depression, occasional episodes of panic, and difficulty 
in establishing and maintaining effective work and social 
relationships.  There is no recent evidence of such 
psychiatric symptoms as unusual speech, panic attacks more 
than one a week, difficulty in understanding complex 
commands, impaired judgment or abstract thinking, memory 
impairment or disturbances of motivation and mood.

2.  The veteran was hospitalized for his service-connected 
psychiatric disability from October 17, 1997 to November 3, 
1997, a period of less than 21 days.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for psychiatric disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2001).

2. The claim for a temporary total disability rating for his 
service-connected psychiatric disability based on 
hospitalization from October 17, 1997 to November 3, 1997 
under the provisions of 38 C.F.R. § 4.29 is legally 
insufficient.  38 C.F.R. § 4.29 (2001); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for service-connected 
schizophrenia.  He also seeks a temporary total rating based 
on hospitalization from October 17, 1997 to November 3, 1997 
under the provisions of 38 C.F.R. § 4.29 (2001).  

In the interest of clarity, after addressing some preliminary 
matters, the Board will first set forth a common factual 
background.  The Board will then separately address each 
claim.

Initial matters - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law  includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the June 
and August 1998 Statements of the Case of the relevant law 
and regulations and the types of evidence that could be 
submitted by him in support of his claims.  With respect to 
the issue of entitlement to an increased rating for service-
connected schizophrenia, subsequent Supplemental Statements 
of the Case were issued in August 1999, January 2000, and 
September 2000.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In this case, the veteran was provided with a VA psychiatric 
examination in October 1999, and there are other relevant 
medical treatment records on file.  The Board believes that 
the record already contains sufficient medical evidence with 
which it may render an informed decision on each of the 
issues on appeal.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with his claims folder.  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  As noted in the Introduction, the 
veteran failed to report for a scheduled personal hearing in 
December 2001.  His representative submitted a brief on 
appeal in February 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  


Factual Background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records reveal that according to Medical 
Board Proceedings in June 1978, the veteran was hospitalized 
in February 1978 for psychiatric problems.  He was 
transferred to another hospital in March 1978.  The diagnosis 
on discharge in June 1978 was schizophrenia, schizoaffective 
type, acute, severe, in good partial remission.  It was noted 
that impairment of social and industrial adaptability was 
considered slight.  

It was noted on VA examination in September 1978 that the 
veteran had had an acute schizophrenic episode in service; no 
signs of persistent chronicity were seen on examination.  The 
diagnosis was schizophrenia, residual type.  
According to a January 1979 report from a private physician, 
Dr. V., the veteran had been hospitalized from November 1978 
to January 1979 with psychotic behavior.  At the time of 
discharge, the veteran had improved to a considerable extent 
and his psychosis was well controlled on current medications.  
The diagnosis was schizophrenia, schizoaffective type.  

A January 1979 VA rating decision granted entitlement to 
service connection for schizophrenia, residual type, and 
assigned a 10 percent evaluation.

The veteran was hospitalized at a VA hospital five times 
between August 1979 and February 1982 because of bizarre 
behavior, evidently because he had stopped taking his 
medication.  It was noted that his condition improved on 
medication. 
Schizophrenia, schizoaffective type, was diagnosed on all of 
the hospitalizations but the last, when undifferentiated 
schizophrenia was diagnosed.

A March 1980 VA rating decision granted the veteran a 30 
percent disability  evaluation.  A March 1982 rating decision 
granted a 100 percent evaluation for schizophrenia, 
schizoaffective type, effective January 4, 1982.

It was noted on VA psychiatric examination in February 1984 
that there was no evidence of a thought disorder, no 
delusions, and no hallucinations.  The diagnosis was bipolar 
disorder, mixed type.  A March 1984 rating decision reduced 
the veteran's 100 percent evaluation for schizophrenia to 70 
percent.  

The veteran noted on VA examination in August 1985 that he 
was not taking any medication.  He said that he was not 
really bothered by his mental condition.  The diagnosis was 
schizophrenic disorder, schizoaffective type with bipolar 
features, in partial remission.  A September 1985 rating 
decision reduced the veteran's 70 percent evaluation for 
schizophrenia to 50 percent.  

According to a December 1985 psychiatric consultation report, 
the veteran's affect was marked by a high level of anxiety 
and some difficulty concentrating.  His affect subsequently 
improved.  He was working but felt overwhelmed.  The 
prognosis for success was considered good if he continued to 
participate in therapy.

The veteran complained on VA neuropsychiatric examination in 
September 1987 of being forgetful and of hearing voices on 
occasion.  The diagnosis was schizoaffective disorder, in 
remission, treated.  The veteran complained on VA psychiatric 
examination in November 1989 of memory lapses and a short 
attention span.  He was taking medication.  He was employed 
by the United States Postal Service.  The diagnosis was 
bipolar disorder, mixed type, mild degree, under treatment.  
A January 1990 rating decision reduced the veteran's 50 
percent evaluation for schizophrenia to 30 percent.  

On VA psychiatric examination in February 1993, the veteran 
said that he was taking medication for a bipolar disorder.  
He complained of manic episodes.  The diagnosis was bipolar 
illness, manic.  It was noted on VA psychiatric examination 
in November 1994 that the veteran was taking Lithium.  The 
diagnosis was bipolar disorder, in remission, rule out rapid 
cycling.  According to an April 1995 statement from D.R.K., 
D.O., he was treating the veteran for manic depression, which 
was controlled on Lithium.

According to VA hospital records, the veteran was admitted on 
transfer from jail on October 17, 1997 after having been 
arrested the day before admission for violent behavior in the 
community.  It was reported that the veteran caused damage to 
a neighbor's property with a baseball bat because he thought 
that the neighbor had kidnapped his children.  Bizarre 
behavior was observed in jail, including drinking from the 
toilet bowl.  The veteran's wife said that there had been a 
recent shift change at work that was stressful to the veteran 
and that he had been stable on Lithium prior to the recent 
deterioration in his behavior.  On mental status examination, 
the veteran appeared agitated and restless; his mood was 
anxious. He was started on antipsychotic medication and his 
condition improved.  He was advised not to return to work for 
another four weeks.  The examiner felt that the veteran's 
behavior was due to acute psychosis and manic mood.  The 
veteran was considered fit to stand trial. The diagnosis was 
bipolar disorder (manic type) with psychosis.  Global 
Assessment of Functioning (GAF) was 60-65 at discharge.

Based on the VA hospital report, the Cleveland RO initiated a 
review of the disability rating assigned for the veteran's 
service-connected schizophrenia.  In a rating decision dated 
November 21, 1997, an increased disability rating was denied.  
The RO in essence relied on the improvement in the veteran's 
condition noted during course of the hospitalization, the 
apparent transient nature of the episode which led to the 
veteran's arrest and hospitalization and the GAF score of 60-
65, which the RO noted was indicative of mild to moderate 
symptoms.  

According to a November 1997 letter from P.A.B., M.D., the 
veteran had been hospitalized from October 17 to November 3, 
1997 and it was recommended that he remain off work for a 
minimum of one month.  Also of record is a November 1997 
psychosocial assessment from a county Community Mental Health 
Authority.  The veteran's diagnosis was bipolar disorder, 
manic type, most recent episode manic, in partial remission.

According to a May 1998 Commitment Order from a Michigan 
court, the veteran was found not guilty by reason of insanity 
on multiple charges, including breaking and entering and 
assault with a dangerous weapon, stemming from the October 
1997 incident.  He was committed to the custody of the Center 
for Forensic Psychiatry for evaluation for a period not to 
exceed 60 days.  The veteran was hospitalized from May to 
July 1998 for evaluation.  It was noted in the Discharge 
Summary that, at the time of discharge, the veteran showed 
improvement in his functioning.  His symptoms of mania and 
paranoia had significantly diminished and he was more reality 
based, coherent, logical, and cooperative.  The diagnosis was 
bipolar affective disorder, rule out schizoaffective 
disorder.  GAF was 62.

According to an August 1998 letter from the United States 
Postal Service, the veteran was absent from work on sick 
leave from May 8, 1998 through August 20, 1998; he returned 
to work on August 21, 1998.

VA outpatient records dated from November 1998 to October 
1999 reveal that the veteran stated in March 1999 that he had 
become panicky and paranoid at work but felt better.  It was 
noted that there were no side effects or problems with 
psychotropic medication.  It was reported in July 1999 that 
the veteran had experienced increased paranoia a few months 
earlier, possibly as the result of his father's death, and 
that things were currently going well at home and at work.  
He was taking medication.  On mental status examination, the 
veteran was noted to have a mildly blunted affect and a 
somewhat staring gaze.  There was no evidence of psychotic, 
homicidal or suicidal ideation.  He was not depressed or 
manic, and he described his mood as euthymic.  He had 
reasonable insight and judgment.  The assessment was bipolar 
disorder, stabilized on current regimen.  

It was noted in October 1999 that the veteran was not in 
distress, had good hygiene, did not show any agitation or 
retardation, with normal speech.  His mood was described as 
somewhat dull; his affect was appropriate; there were no 
current hallucinations or delusions; and his sensorium was 
clear.  The assessment was schizoaffective disorder.  GAF was 
assessed as 85.

The veteran underwent a VA psychiatric evaluation in October 
1999.  It was noted that the claims file had been reviewed.  
The examiner indicated that the veteran had done well on 
Lithium for a number of years prior to 1997 but had had an 
acute manic episode in October 1997, had been found not 
guilty of various crimes by reason of insanity, and had then 
been hospitalized for 60 days.  He was currently working 
full-time at the Postal Service as a janitor.  He used to 
work as a night clerk but took a job as a janitor to be in a 
less stressful position and to be able to work days.  

On mental status examination, the veteran looked mildly 
depressed and said he was "somewhat depressed."  He 
appetite and sleeping ability were good.  He denied 
hallucinations and paranoia; he said that he sometimes felt 
"forgetful."  He was able to demonstrate abstract thought 
processes, had no difficulty with simple arithmetic, and 
could complete a complex story problem in his head.  He was 
taking medication for his psychiatric disability.  Since his 
hospital discharge for mania, he had been treated as an 
outpatient.  He described a somewhat "schizoid" existence 
in which he stayed near his family and had few friends.  

The diagnoses in October 1999 were bipolar disorder, most 
recent episode manic with psychotic features; and rule out 
schizoaffective disorder - bipolar type.  
GAF was 60.  The examiner noted that the veteran continued to 
have moderate symptoms of depression, including depressed 
feelings, anhedonia, decreased energy, and decreased sexual 
drive.  He also had difficulties in his social and 
occupational life, including feeling isolated, having few 
friends, and wanting to avoid contact with his peers and 
coworkers.  The examiner indicated that the changing 
diagnosis was partly due to changing criteria in the 
diagnostic schema as well as the natural evolution in the 
veteran's illness; it did not appear that there had been any 
change in the veteran's illness per se or that it was a 
different illness.

VA outpatient records from January to July 2000 reveal that 
there were no significant changes in the veteran's mental 
status in January 2000.  Schizoaffective disorder was again 
diagnosed and GAF was assessed as 85.  It was noted in April 
2000 that there were no specific complaints.  The veteran 
continued to work at the Postal Service and got along well 
with his family.  There was no change in his mental status.  
The assessment was stable condition.  GAF was 85.  It was 
reported in July 2000 that the veteran continued to take his 
medications as prescribed and was not having any recurrence 
of psychosis, severe mood swings, or suicidal or homicidal 
ideation.  The assessment was schizoaffective disorder.

1.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Specific schedular criteria - rating schizophrenia

The, VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including schizophrenia, 
effective November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  However, since the 
veteran's claim for an increased evaluation was initiated 
based on the October-November 1997 hospitalization report, 
which is after November 7, 1996, the case must be adjudicated 
under the new rating criteria.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991); VAOPGCPREC 3-2000.

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities reads in pertinent part as follows:

A 100% evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70% evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50% evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30% evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10% evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 0% evaluation is warranted when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9205 (2001).

GAF

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

It has been contended by and on behalf of the veteran that 
his service-connected schizophrenia, which is currently rated 
30 percent disabling, is severe enough to warrant an 
increased evaluation.  

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.  As previously 
noted, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  

The veteran's medical history, which has been recapitulated 
above, has been carefully reviewed.  See Peyton, supra, see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) 
[the requirements set forth for evaluation of the complete 
medical history of a veteran's disability operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition]. 

The veteran's medical history in general appears to involve 
relatively brief periods of exacerbation, in which the 
veteran's behavior has been described as bizarre and violent, 
followed by longer periods of relative stability.  There was 
a period prior to 1984 when the veteran was in and out of 
hospitals due to his psychiatric disability.  The veteran's 
psychiatric disability was assigned higher ratings as high as 
100 percent.  Later, as the psychiatric disability caused the 
veteran fewer problems, the assigned disability rating was 
reduced to 30 percent.

The evidence since 1984 thus indicates that the veteran's 
service-connected schizophrenia has been much less severe and 
has not required hospitalization, aside from the single 
episode in October 1997 when the veteran had an acute 
psychotic episode.  After the October 1997 incident, the 
veteran's condition was considered by health care providers 
to have improved.  His disability was said to have been in 
partial remission in November 1997.  Based on the veteran's 
manic episode in October 1997, he was hospitalized from May 
to July 1998 for evaluation under a Commitment Order of a 
Michigan Court.  By the time he was discharged in July 1998, 
his symptoms had significantly diminished and he was more 
reality based, coherent, logical and cooperative.  The 
veteran indicated in July 1999 that things were going well at 
home and at work, and the assessment was that the veteran's 
bipolar disorder had stabilized on his current regimen.  When 
seen on an outpatient basis in October 1999, the veteran had 
good hygiene, was not in distress, had an appropriate affect, 
and did not have any problem with hallucinations or 
delusions; His GAF was 85.  It was noted on VA psychiatric 
examination in October 1999 that the veteran was working 
full-time at the Postal Service.  VA outpatient records dated 
from January to July 2000 show that the veteran's 
schizophrenia was stable on his current regimen, including 
his medication.  He continued to work for the Postal Service 
and to get along well with his family.  GAF was 85 in January 
and April 2000.  It was noted in July 2000 that there had 
been no recurrence of psychosis or severe mood swings and no 
suicidal or homicidal ideation.

The evidence of record, makes it clear that the veteran's 
psychiatric condition has been essentially stable, with full 
time employment and evidently adequate social relationships, 
with the glaring exception of the violent October 1997 
incident.  The question which the Board is called upon to 
answer is the significance of that episode.

The Board does not believe that one isolated flare-up of the 
veteran's service-connected disability, preceded and followed 
by years of relative stability, is sufficient to allow for 
the assignment of an increased disability rating, even if 
that flare-up was obviously severe in nature.  The Board's 
reasoning is somewhat similar to that employed in Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) [temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition is worsened].  See also and Peyton and Schafrath, 
supra.  

In this case, there is no evidence that the veteran's 
service-connected psychiatric disability worsened due to or 
as the result of the October 1997 incident.  
An overview of the medical evidence on file reveals that the 
veteran's GAF has been at least 60 for a number of years, 
including on hospital discharge in July 1998, which means 
that his psychiatric symptomatology is no more than moderate.  
In fact, GAF scores since October 1997 have been up to 85, 
which means absent or minimal symptoms and good functioning 
in all areas.  The veteran is working full-time and 
reportedly gets along well with his family.  

While there is a finding of a mildly blunted affect in July 
1999, and a notation in October 1999 of moderate symptoms of 
depression and some difficulty in establishing and 
maintaining effective work and social relationships, the 
majority of the symptomatology required for a 50 percent 
evaluation is not shown.  Specifically, not demonstrated is 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; and impaired abstract thinking.  In fact, 
the veteran was noted to have reasonable insight and judgment 
in July 1999; his speech was considered normal in October 
1999; his memory was not considered a problem on VA 
examination in October 1999; and he was able to demonstrate 
abstract thinking on examination in October 1999.

Since the disability picture for the veteran's service-
connected disability does not more nearly approximate the 
criteria for an evaluation of 50 percent, an increased 
evaluation is not warranted for the veteran's service-
connected schizophrenia.
The benefit sought on appeal is denied.

In so concluding, the Board does not mean to minimize the 
impact of the veteran's service-connected psychiatric 
disability.  However, it is the Board's conclusion that he is 
adequately compensated with the currently assigned 30 percent 
rating.  See 38 C.F.R. §§ 4.1, 3.321(a); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board also notes that while the provisions of 38 C.F.R. 
§ 3.321(b)(1), concerning extraschedular ratings, were noted 
in the Laws and Regulations section of the June 1998 
Statement of the Case, the issue of entitlement to an 
extraschedular rating under those provisions was not 
addressed in the Reasons and Bases section of the Statement 
of the Case.  The issue of entitlement to an extraschedular 
rating was also not addressed in the Supplemental Statements 
of the Case in August 1999, January 2000, and September 2000.  
Additionally, that issue was not raised by or on behalf of 
the veteran.    

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  See also VAOPGCPREC 6-96.  
Consequently, that matter cannot be addressed by the Board.  

2.  Entitlement to a total temporary disability rating based 
on hospitalization from October 17, 1997 to November 3, 1997 
under the provisions of 38 C.F.R. § 4.29.

The factual background of this issue has been covered above 
and will not be repeated in detail.  In essence, the veteran 
was involuntarily hospitalized after the October 1997 
incident.  He seeks a temporary total rating for that 
hospitalization.  (The Board observes in passing that a 
temporary total rating was granted in June 1998 for the 
court-ordered hospitalization starting May 7, 1998.)

Pertinent Law and Regulations

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 
percent) will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  Even if 
the admission was not for treatment of such disability, such 
an award can be made if treatment for a service-connected 
disorder is instituted and continued for a period in excess 
of 21 days.  38 C.F.R. § 4.29 (2001).

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.
38 C.F.R. § 4.30 (2001). 


Analysis

Discussion

It has been contended by and on behalf of the veteran that a 
temporary total disability rating is warranted for his 
hospitalization for his service-connected schizophrenia from 
October 17 to November 3, 1997, under the provisions of 
38 C.F.R. § 4.29 based on the hospitalization and the 
subsequent need for convalescence.  The Board notes, however, 
that the above language of 38 C.F.R. § 4.29 is clear.  In 
order be awarded a temporary total disability rating under 
38 C.F.R. § 4.29, the veteran must have been hospitalized for 
a minimum of 21 days for his service-connected disability.  
There is no dispute that the veteran's hospitalization for 
his service-connected schizophrenia was from October 17, 1997 
to November 3, 1997, a period of less than 21 days.

The Board observes that the veteran appears to contend that 
his period of convalescence should be added on to his period 
of hospitalization.  However, the provisions of 38 C.F.R. 
§ 4.29 and 4.30 are separate and distinct and cannot be 
combined.  Moreover, as indicated above the provisions of 
38 C.F.R. § 4.30 do not apply to psychiatric disabilities.  

Where, as here, the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law.  
Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a claim 
upon which relief can be granted").  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In this case, the law dictates that 
the claim must be denied because the veteran was not 
hospitalized for at least 21 days from October to November 
1997.

Additional matter

The Board additionally notes that it has been contended on 
behalf of the veteran that while he was not hospitalized for 
21 days in October and November 1997, benefits are warranted 
under the provisions of 38 C.F.R. § 4.29(g).  According to 
that regulation, meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service (C&P).  Since there has not 
yet been consideration of whether the veteran's case should 
be sent to C&P, the matter of 38 C.F.R. § 4.29(g) is not 
currently before the Board.  Cf. Floyd, supra.  That matter 
is referred to the RO for appropriate action.


ORDER

An increased rating for service-connected schizophrenia is 
denied.

A temporary total disability rating based on hospitalization 
from October 17, 1997 to November 3, 1997 under the 
provisions of 38 C.F.R. § 4.29 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

